Citation Nr: 9921272	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-01 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona




THE ISSUE

Whether new and material evidence has been submitted to reopen 
the claim of service connection for a back condition.  




REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission






WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1954 to July 1957.  

In August 1963, the RO denied the veteran's original claim of 
service connection for a back condition.  The veteran was 
notified of this determination, but did not file a timely appeal.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 1995 rating decision of the RO which 
determined that no new and material evidence had been submitted 
to reopen the veteran's claim.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained.  

2.  In August 1963, the RO denied his original claim of service 
connection for a back condition and provided the veteran with 
notification of that decision and his appellate rights; in the 
absence of a timely filed appeal, that decision became final.  

3.  New evidence, which bears directly and substantially on the 
veteran's claim of service connection for a back condition and is 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim, has been presented.  

4.  The veteran's claim of service connection for a back 
condition is plausible and capable of substantiation.  



CONCLUSION OF LAW

1.  New and material evidence has been submitted for the purpose 
of reopening the veteran's claim of service connection for a back 
condition.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (1998).  

2.  A well-grounded claim of service connection for a back 
condition has been presented.  38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Determination of New and Material Evidence

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within one 
year from the date of mailing of notice of the result of the 
initial disallowance.  38 U.S.C.A. § 7105(a), (b).  If a Notice 
of Disagreement is filed within the one-year period, the RO shall 
issue a Statement of the Case.  38 U.S.C.A. § 7105(d).  The 
veteran is provided a period of 60 days (or the remainder of the 
one-year period from the date of mailing of notice of the 
determination being appealed) to file the formal appeal.  38 
U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b).  In the absence of a 
perfected appeal, the RO's decision becomes final, and the claim 
will not thereafter be reopened or allowed, except as otherwise 
provided.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In August 1963, the RO denied entitlement to service connection 
for a back condition and provided the veteran with notification 
of that decision and his appellate rights.  In the absence of a 
timely filed appeal, that decision became final.  In October 
1994, the veteran filed a submission seeking to reopen the claim 
of service connection for a back condition based on new evidence.  

The United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter referred to as "the Court"), in Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc), has held that the Board 
must perform a three-step analysis when the veteran seeks to 
reopen a claim based on new evidence.  First, the Board must 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a finally 
denied claim reopened under 38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  
See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), that, in order to reopen a 
claim, the new evidence, when viewed in the context of all the 
evidence, both new and old, must create a reasonable possibility 
that the outcome of the case on the merits would be changed).  
Second, if the Board determines that the claimant has produced 
new and material evidence, the claim is reopened and the Board 
must determine whether, based upon all of the evidence of record 
in support of the claim, presuming its credibility, see Robinette 
v. Brown, 8 Vet. App. 69 (1995), the claim as reopened (and 
distinguished from the original claim) is well grounded pursuant 
to 38 U.S.C.A. § 5107(a).  Third, if the claim is well grounded, 
the Board may then proceed to evaluate the merits of the claim, 
but only after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999) (en banc).  

The evidence of record at the time of the August 1963 rating 
decision included a portion of the veteran's service medical 
records documenting treatment for a muscle spasm in the area of 
the lumbar spine in March 1955.  

The evidence received since the August 1963 rating decision 
includes private medical records; lay statements from friends and 
co-workers relating their observations of the veteran's back 
condition prior to and after his return from service; a statement 
from a comrade who indicated that he had knowledge of the 
veteran's back condition and had even accompanied him to sick bay 
several times while in service for treatment of back problems; 
and the testimony of the veteran given at hearings before a 
Hearing Officer at the RO in August 1995 (which also included 
testimony from his wife) and before the undersigned Member of the 
Board sitting at the RO in May 1999.  

The veteran contends that in early 1955, while stationed at Camp 
Pendleton, he slipped and fell on a rain-slicked hill during a 
night maneuver and injured his back.  He testified that although 
the injury was very painful, he was able to get back on his feet 
and return to the staging area.  According to the veteran, he 
visited the sick bay the next morning and received treatment from 
a corpsman.  He further stated that, following this initial 
injury, he sought treatment several times for back pain and was 
finally referred for x-ray studies which demonstrated the 
presence of spasms and swelling in the area of the pain.  

Upon review of the record, the Board finds that the additional 
evidence which has been submitted is new.  In addition, the new 
evidence is relevant to the veteran's claim of service connection 
and is instrumental in ensuring a complete evidentiary record for 
evaluation of the veteran's claims.  See Hodge, supra.  Of 
particular significance are statements from private physicians 
which the veteran has submitted in support of his claim.  One 
such statement, dated in March 1969 and prepared by the veteran's 
family physician, R. H. Hirsch, M.D., indicated that the veteran 
had been under Dr. Hirsch's care from 1958 to the present for 
asthma, sinusitis and chronic back pain.  Another statement, 
dated in July 1995 and prepared by Tony R. Hildebrand, D.C., 
noted that the professional literature was replete with studies 
depicting the causal relationship between prior intervertebral 
disc and soft tissue injuries such as that suffered by the 
veteran in service and the subsequent development of spondylosis, 
ankylosis of the bony structures and fibrous scarring of the disc 
and soft tissue structures as possible sequelae or prognostic 
likelihood.  It was his opinion that the veteran "exhibits these 
'likely' secondary manifestations and should receive 
reasonableconsideration [sic] in this matter, understanding the 
cause/effect relationship."  In other words, the new evidence 
submitted is so significant that it must be considered in order 
to fairly decide the merits of the veteran's claims.  See 
38 C.F.R. § 3.156(a).  

New and material evidence having been submitted, the claim of 
service connection for a back condition is reopened.  


II.  Determination of Well Groundedness

Where the Board determines that the claimant has produced new and 
material evidence, the claim is reopened and a determination must 
be made as to whether, based upon all of the evidence of record 
in support of the claim, presuming its credibility, see 
Robinette, supra, the claim as reopened (and distinguished from 
the original claim) is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  If the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Winters, supra.  

Based on a review of the evidence of record, in particular the 
statement submitted by Dr. Hildebrand, the Board finds that the 
veteran's claim is plausible and capable of substantiation, and 
thus well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist him 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Court has held that the duty to assist the 
claimant in obtaining and developing facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  It also 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

In light of the above evidence, the veteran should be afforded a 
VA examination to determine the nature and etiology of his back 
condition.  All pertinent treatment records also should be 
obtained for review.  



ORDER

As new and material evidence to reopen the claim of service 
connection for a back condition has been submitted, the appeal to 
this extent is allowed.  

As a well-grounded claim of service connection for a back 
condition has been submitted, the appeal to this extent is 
allowed, subject to the discussion hereinbelow.  



REMAND

As noted above, when a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to the claim.  38 
U.S.C.A. § 5107(a).  In light of the above evidence, the veteran 
should be afforded a VA examination to determine the nature and 
likely etiology of his back condition.  In addition, all 
pertinent treatment records also should be obtained for review.  

Furthermore, it appears from the evidence of record that the 
veteran is receiving disability benefits from the Social Security 
Administration (SSA) for his back condition.  A copy of any 
decision awarding benefits and copies of the medical evidence on 
which such decision was based should be obtained.  

In light of the foregoing, the Board is REMANDING this case for 
the following actions:

1.  The RO should take appropriate steps to 
contact the veteran in order to request 
that he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for a back condition since 
service.  After securing the necessary 
release, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request and associate them with the 
claims folder.  

2.  The RO also should take appropriate 
steps in order to obtain a copy of any 
decision granting the veteran SSA 
disability benefits and copies of the 
medical evidence on which the decision was 
based  

3.  The RO should schedule the veteran for 
a VA examination by an appropriate 
specialist to determine the current extent 
and likely etiology of his claimed back 
disorder.  All indicated testing should be 
accomplished, and the claims folder should 
be reviewed by the examiner prior to the 
examination.  The examiner should elicit 
from the veteran and record a full medical 
history and should report detailed clinical 
findings in connection with his evaluation 
of the back disorder.  Based on his/her 
review of the case, it is requested that 
the examiner express an opinion as to the 
likelihood that the veteran is suffering 
from current back disability due to disease 
or injury incurred in or aggravated by 
service.  The opinion should be stated in 
terms of probability rather than 
possibility.  The examination report should 
reflect review of pertinent material in the 
claims folder and include the factors upon 
which the opinion is based.  

4.  Following completion of the development 
requested hereinabove, the RO should again 
review the veteran's claim.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, then he and his 
representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to reply 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no further 
action until he is otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth 
v. Brown, 8 Vet. App. 109 (1995).  In taking this action, the 
Board implies no conclusion as to any ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

